Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Amendment, filed 9/6/22, with respect to Claims 1-9 have been fully considered and are persuasive.  The Non-Final rejection of 5/3/22 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 10-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A septum comprising: a disc, a ring, said ring including a plurality of additional openings therein adjacent said outer circumference thereof and wherein said elastic material of said disc fills said additional openings, and whereby said ring extends outwardly beyond the circumference of said disc and part of said middle portion of said disc lies within said center opening, as defined within the context of claim 1 along with all other claim limitations.
A septum and bottle cap system comprising: a cap, a septum including a disc, and wherein said septum is located within said cap and wherein at least a portion of said outer circumference of said ring is located within said internal thread of said cap, as defined within the context of claim 8 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753